UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-Q/A (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2009 oTRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file number 333-141875 UTEC, INC. (Exact name of Registrant as specified in its charter) NEVADA 20-5936198 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 7230 Indian Creek Ln., Ste 210
